Citation Nr: 0114949	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-20 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
May 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which continued the 30 percent 
disabling rating.

By rating decision dated January 2000, the veteran was 
granted entitlement to individual unemployability, effective 
April 1999.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's service connected PTSD is currently 
productive of subjective complaints of irritability, 
outbursts of anger, and depression; objective findings 
include poor insight and judgment, a blunt affect, poor eye 
contact, anxiousness, and a poor short term memory; there is 
no evidence of suicidal or homicidal ideation, obsessional 
rituals, impaired impulse control, neglect of personal 
hygiene, or an inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for PTSD have been met; a 50 percent rating is 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.321, Part 4, including § 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that his service connected 
PTSD should be rated higher than the current 30 percent 
disabling rating.  Specifically, the veteran asserts that his 
disability should be evaluated as 50 percent disabling.                                                                                                                                                                                                                                                    

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  However, a remand for 
application of VCAA is not necessary.

The veteran was provided a VA examination as recent as 
September 1999.  He was also provided notice as to the 
evidence needed to substantiate his claim, and the RO made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file, to include VA medical 
records and private medical records. The assisted the veteran 
by obtaining and considering the veteran's Social Security 
Administration records.  Under these circumstances, there is 
no reasonable possibility that further assistance to the 
appellant would aid in substantiating the claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In an August 1997 rating decision, the veteran was granted 
service connection for PTSD, and a 30 percent disabling 
rating was assigned from August 1995.  That decision was 
based on evidence that included service medical records, a 
stressor letter by the veteran, and a December 1995 VA 
examination, which diagnosed the veteran with chronic PTSD, 
mild to moderate.  The 30 percent rating has been effect 
since that time.  In April 1999 the veteran filed a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability.  The RO also considered the April 
1999 application as a claim for an increased rating for the 
veteran's service connected PTSD.  In January 2000, the RO 
continued the 30 percent disabling rating.  The veteran 
disagreed with the 30 percent rating, and initiated this 
appeal.  Essentially the veteran maintains that he should be 
assigned a 50 percent disabling rating.

The veteran's PTSD is currently rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, as 30 percent disabling.  A 30 
percent disability evaluation is assigned under the general 
rating formula for mental disorders for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent disability 
evaluation is warranted where the evidence shows occupational 
and social impairment due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

Turning to the evidence of record, the claims file contains a 
VA examination dated in April 1998.  At that examination, the 
veteran presented with subjective complaints of flashbacks on 
a once every two weeks basis, irritability, outbursts of 
temper, and a sense of foreshortened future.  He further 
complained of moderate hypervigilance, exaggerated startle 
response, anxiety in crowds and crowded spaces, and a 
tendency to want to be alone.  Upon mental status 
examination, the veteran was found to be oriented to time, 
place and person.  He was cooperative; his affect showed 
moderate anxiety, no marked depression, and no evidence of 
delusion, hallucinations or suicidal ideation.  Recent and 
remote memory were intact.  Judgment and insight were 
unimpaired.  The veteran was diagnosed along Axis I as having 
PTSD, chronic, moderate severity with associated depression.  
He was diagnosed along Axis V as having a Global Assessment 
of Functioning Scale (GAF) score of 65.      

Records from the Social Security Administration (SSA) show 
that the veteran was found to be disabled for the purposes of 
collecting Social Security Disability (SSD).  The Disability 
Hearing Officer's October 1999 Decision is of record.  The 
veteran and his wife testified.  The Officer noted in the 
analysis portion that the veteran had been also evaluated for 
PTSD and summarized the findings of the veteran's September 
1999 VA examination.  The main basis for the veteran's 
disability was found to be his heart condition (note: the 
veteran is service connected for this condition as 60 percent 
disabling).  In regards to the PTSD, the Officer found that 
the veteran's mental impairments limit him in terms of 
interaction with others and ability to work.  The Officer 
further stated that the veteran was not of the level of 
severe disability, but nonetheless, found him to be disabled.  
A list of evidence considered was attached. 

Also contained within the claims file is a counseling record 
from VA Vocational Rehabilitation Program dated September 
1999.  The counselor noted that the veteran was currently 
married and had twin children.  It was further noted that the 
veteran reported having a depressed mood, anxiety, some 
suspiciousness, panic attacks at least once a week, sleep 
disturbances, mild memory loss, mood swings, outbursts of 
anger, and irritability.  The veteran also reported that he 
avoided people he didn't know well.  The counselor found that 
the veteran would be entitled to vocational rehabilitation 
and opined that the veteran's service connected disabilities 
constituted impairment to his employability.  The counselor 
concluded that vocational rehabilitation would not be 
feasible for the veteran as his physical and mental condition 
did not permit training goals to begin within a reasonable 
period. 

The veteran was afforded a VA examination in September 1999.  
His wife accompanied him to the examination.  He presented 
with complaints of nightmares, increasing irritability, 
outbursts of temper, and hypervigilance.  He indicated that 
he had a sense of foreshortened future and that he avoided 
interaction with other people.  The examiner noted that the 
veteran previously drank, but stopped drinking in 1995.  The 
veteran also reported that heat reminded him of Vietnam, as 
did loud noises like thunderstorms, helicopter sounds and 
firecrackers.  He stated that he suffered from stress and 
depression due to not being able to work.  Upon mental status 
examination, the veteran was found to be appropriately 
dressed, groomed, well developed and nourished, good hygiene, 
and not in acute distress.  He had poor eye contact.  He was 
very anxious and used obscene words.  The veteran was found 
to have a lot of anger and to be antisocial.  His affect was 
very blunt.  His mood was hostile and angry.  He denied 
hallucinations or delusions.  Thought process remained 
organized.  He denied homicidal or suicidal ideation.  He was 
oriented to time, place, and date.  He had adequate 
concentration and attention, poor short-term memory, and good 
long-term memory.  Insight was found to be quite poor and his 
judgment was equally poor.  

The veteran was diagnosed with chronic PTSD, moderate, along 
Axis I, as well as dysthymic disorder related to PTSD, and 
generalized anxiety disorder secondary to PTSD.  Along Axis 
II he was diagnosed with anti-social personality disorder.  
His GAF score was assessed as 60 and 60 for the year 
previous.  The examiner found that the veteran was 
experiencing mild to moderate and to a certain extent, severe 
PTSD symptomatologies with secondary depression with 
significant negative symptamologies and anxiety.  The 
examiner stated that the accompanying depression and anxiety 
were not to be treated as a separate disability, but as 
"part and parcel of the PTSD."  The examiner opined that 
part of the veteran's problems were his persecutory delusion 
of not being accepted in the community and guilt over not 
being able to support his family.  Finally, the examiner 
concluded that the veteran was capable of managing his own 
benefit payments to his own best interest.

A letter dated October 1999 from the veteran's private 
physician, Ahmed C. Kutty, M.D., is devoid of any reference 
regarding the veteran's PTSD.  VA outpatient treatment 
records dated from January 1999 to November 1999 are also 
devoid of any complaints or treatment for PTSD.

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, as well as resolving all benefit of the doubt in 
favor of the veteran, the veteran's PTSD symptomatology more 
closely approximates the criteria for the next higher rating, 
and that an increase to a 50 percent disability evaluation is 
warranted at this time. See 38 C.F.R. § 4.3.  In this regard, 
the medical evidence of record shows that the veteran has 
consistently complained of irritability, outbursts of anger, 
hypervigilance, exaggerated startle response, anxiety in 
crowds, and a tendency to want to be alone, since his VA 
examination in April 1998.   In the April 1998 VA 
examination, the veteran's judgment and insight were 
unimpaired and his recent and remote memory were intact.  He 
was assessed at the time with a GAF score of 65, which 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition of the American Psychiatric 
Association (DSM-IV), is indicative of some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well and has 
some meaningful interpersonal relationships. See 38 C.F.R. 
§ 4.130.  

Upon VA examination in September 1999, the veteran had poor 
eye contact, was increasingly irritable, he was anxious, used 
obscene words, his affect was blunt, and he was hostile.  His 
short-term memory was poor, as was his judgment, and his 
insight was found to be quite poor.  He was assigned a GAF 
score of 60, which according to the DSM-IV is indicative of 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers). Counseling 
records from September 1999 found that vocational 
rehabilitation was not feasible due to the veteran's 
complaints of depression, panic attacks at least once a week, 
and mood swings. SSA records from an October 1999 hearing 
found the veteran's mental impairments to limit him in terms 
of interaction with others and his ability to work, and thus, 
disabled for the purposes of collecting SSD.   

While the objective clinical evidence of record more closely 
approximates the criteria for a 50 percent disabling rating, 
it does not show that the veteran meets the criteria 
contemplated for the next higher 70 percent evaluation.  The 
veteran's subjective complaints include irritability, anger, 
depression, as well as his reported feelings of having a 
foreshortened future and a tendency of wanting to be alone, 
but such symptoms are contemplated in the 50 percent rating.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The medical 
evidence does not contain findings of: deficiencies in most 
areas such as family relations and thinking; suicidal 
ideation; obsessional rituals; near continuous panic or 
depression affecting the ability to function independently; 
impaired impulse control; neglect of personal appearance and 
hygiene; and an inability to establish and maintain effective 
relationships, such that a 70 percent rating is warranted.  

The record reveals that the veteran is married and his wife 
appears supportive.  The objective findings in the treatment 
records show that the veteran was found to have no suicidal 
or homicidal ideation, as well as no delusions.  Further, 
upon VA examination in September 1999, the veteran was found 
to be appropriately dressed, groomed, well developed and 
nourished, good hygiene, and in no acute distress.  
Additionally, the veteran was found to be capable of managing 
his own benefit payments to his own best interest.  In short, 
the Board finds that the veteran's PTSD symptomatology most 
closely approximates the criteria for an increased rating to 
50 percent disabling, and the preponderance of the evidence 
is against assignment of a higher rating at this time.
 
The foregoing determination includes consideration of the 
clinical manifestations of the veteran's PTSD and its effects 
on the veteran's earning capacity and ordinary activity. See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In conclusion, the 
current medical evidence, as previously discussed, most 
closely fits within the criteria for a 50 percent disability 
evaluation.  Should the veteran's disability picture change 
in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than those noted above. 

Finally, the veteran contends that he is no longer able to 
work and has been found disabled by the SSA.  However, he was 
granted a total rating based on individual unemployability 
effective April 1999.

ORDER

The schedular criteria having been met, an increased rating 
to 50 percent disabling for PTSD, is granted.  


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

